DETAILED ACTION
Allowable Subject Matter
Claims 1-19 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, 10, and 18, the combination of Horie (JP2007-303239) and  Murata (JP2004-185484) disclose tracking an object included in a video captured by a first capture device, detecting a candidate for biometric authentication, determine whether biometric authentication has been performed for the candidate, and perform the biometric authentication for the candidate based on a video of an authentication part when the biometric authentication has not been performed for the candidate, the video of the authentication part being captured by a second capture device.  However, the combination of Horie and Murata does not disclose when the biometric authentication has not been performed for the candidate, to detect a first person in the first video and a second person in the second video, specify the candidate from the second person in the second video based on a first feature of the first person detected in the first video and a second feature of the second person detected in the second video, and then perform the biometric authentication for the candidate based on an authentication part of the candidate in the second video.  Entani (CN 104346603) discloses the concept of capturing a first image from a first capture device and a second image from a second capture device, detecting a human presence, and performing authentication on the second image, however, there is no mention of performing the method on videos, nor is there any mention of when the biometric authentication has not been performed for the candidate, detecting a first person in the first video and a second person in the second video, specifying the candidate for biometric authentication from the second person in the second video based on a first feature of the first person and a second feature of the second person and then performing the biometric authentication for the candidate based on an authentication part of the candidate in the second video.  Thus, while different prior arts disclose parts of the claim, none of the prior arts disclose or have reasonable motivation to combine to disclose all of the limitations of the claim as a whole.
With regards to claims 8, 16, and 24, the combination of Horie (JP2007-303239) and  Murata (JP2004-185484) disclose tracking an object included in a video captured by a first capture device, detecting a candidate for biometric authentication, determine whether biometric authentication has been performed for the candidate, and perform the biometric authentication for the candidate based on a video of an authentication part when the biometric authentication has not been performed for the candidate, the video of the authentication part being captured by a second capture device.  However, the combination of Horie and Murata does not disclose to detect a first person in the first video and a second person in the second video, specify the candidate from the second person in the second video based on a first feature of the first person detected in the first video and a second feature of the second person detected in the second video, and then perform the biometric authentication for the candidate based on an authentication part of the candidate in the second video.  Entani (CN 104346603) discloses the concept of capturing a first image from a first capture device and a second image from a second capture device, detecting a human presence, and performing authentication on the second image, however, there is no mention of performing the method on videos, nor is there any mention of detecting a first person in the first video and a second person in the second video, specifying the candidate for biometric authentication from the second person in the second video based on a first feature of the first person and a second feature of the second person and then performing the biometric authentication for the candidate based on an authentication part of the candidate in the second video and then generating, based on a record of biometric authentication performed for the object being tracked, an output image on which a mark is superimposed, the mark indicating the object being tracked and whether biometric authentication has been performed for the object being tracked.  Thus, while different prior arts disclose parts of the claim, none of the prior arts disclose or have reasonable motivation to combine to disclose all of the limitations of the claim as a whole.
With regards to claims 2-7, they are dependent on allowed claim 1.
With regards to claim 9, it is dependent on allowed claim 8.
With regards to claims 11-15 and 17, they are dependent on allowed claim 10.
With regards to claim 19, it is dependent on allowed claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662